Citation Nr: 0804935	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  05-25 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for chronic obstructive asthma 
with obstructive pulmonary disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 8, 1987 to 
November 4, 1987 and from December 1990 to April 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which reopened the veteran's claim and denied 
it on the merits.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the veteran's claim at this time would be 
premature.  The veteran submitted a VA Form 9 in August 2005 
and requested a hearing at the local VA office before a 
member of the Board.  A videoconference hearing was scheduled 
for June 2006.  See March 2006 letter.  The veteran 
subsequently canceled the hearing.  See April 2006 hearing 
response form.  In an April 2006 statement received by the 
Board in May 2006, the veteran wrote "I do not want a 
videoconference to discuss my appeal.  I want a six-person 
panel in person, face to face."  It appears from this 
statement that the veteran desires an in-person hearing.  
Therefore, to ensure full compliance with due process 
requirements, a remand is required to schedule the veteran 
for an in-person Board hearing.  



Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing at the 
RO before a traveling Veterans Law Judge, 
in accordance with applicable law.  A 
copy of the notice scheduling the hearing 
should be placed in the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 


